Exhibit 10.13

EXECUTION COPY

[CONSOL]

SIXTH AMENDMENT TO AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of April 23, 2010, is entered into among CNX
FUNDING CORPORATION, (the “Seller”), CONSOL ENERGY INC. (“CONSOL Energy”), as
the initial Servicer (in such capacity, the “Servicer”), the various
Sub-Servicers listed on the signature pages hereto, the Conduit Purchasers
listed on the signature pages hereto, the Purchaser Agents listed on the
signature pages hereto, the LC Participants listed on the signature pages hereto
and PNC BANK, NATIONAL ASSOCIATION, as Administrator (in such capacity, the
“Administrator”) and as LC Bank (in such capacity, the “LC Bank”).

RECITALS

1. Reference is made to that certain Amended and Restated Receivables Purchase
Agreement, dated as of April 30, 2007 (as amended, restated, supplemented or
otherwise modified, the “Agreement”) by and among the Seller, the Servicer, the
various Sub-Servicers, Conduit Purchasers, Purchaser Agents and LC Participants
party thereto, the Administrator and the LC Bank; and

2. The parties hereto desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1. Certain Defined Terms. Capitalized terms that are used but not
defined herein shall have the meanings set forth in the Agreement.

SECTION 2. Amendments to the Agreement.

2.1 The definition of “Concentration Percentage” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety as follows:

“Concentration Percentage” means: (a) for any Group A Obligor, 24.0%, (b) for
any Group B Obligor, 24.0%, (c) for each of the two Group C Obligors with the
two largest Group C Obligor Receivables balances, 15.0%, (d) for any Group C
Obligor (other than the two Group C Obligors set forth in clause (c) of this
definition), 6.0% and (e) for any Group D Obligor, 6.0%.

2.2 The definition of “Eligible Foreign Obligor” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety as follows:

“Eligible Foreign Obligor” means an Obligor that (i) is a resident of any
country (other than the United States or Canada) that has a foreign currency
rating of at least “AAA” by Standard & Poor’s and at least “Aaa” by Moody’s,
(ii) (a) is a resident of any country (other than the United States or Canada)
that has a



--------------------------------------------------------------------------------

foreign currency rating of at least “A” (but lower than “AAA”) by Standard &
Poor’s and at least “A2” (but lower than “Aaa”) by Moody’s and (b) is not a
Group D Obligor or (iii) is a resident of a territory of the United States.

2.3 Clause (v) of the definition of “Excess Concentration” set forth in Exhibit
I to the Agreement is hereby amended and restated in its entirety as follows:

(v) the amount by which the sum of all Eligible Receivables then in the
Receivables Pool for which the Obligor is an Eligible Foreign Obligor exceeds
15% (or, if at any time the long-term rating of CONSOL Energy falls below “B” by
Standard & Poor’s or below “B2” by Moody’s, or either such rating is withdrawn,
5%) of the Outstanding Balance of all Eligible Receivables then in the
Receivables Pool.

2.4 The definition of “Purchase Limit” set forth in Exhibit I to the Agreement
is hereby amended by deleting the reference to the amount “$165,000,000” therein
and substituting a reference to the amount “$200,000,000” therefor.

2.5 Exhibit I to the Agreement is hereby amended by inserting, in the
appropriate alphabetical order, the following new definition:

“United States” means the United States of America.

2.6 The Commitments and Pro Rata Shares of the Conduit Purchasers and LC
Participants are hereby amended to be the amounts set forth beneath such party’s
name on the signature pages hereto.

SECTION 3. Assignment. For purposes of allocating the aggregate Capital
outstanding as of the date hereof ratably between Market Street Funding LLC and
Liberty Street Funding LLC immediately after giving effect to this Amendment, at
or before 12:00 noon (New York time) on the date hereof, Market Street Funding
LLC, in its capacity as a Conduit Purchaser (the “Assignee”), shall pay to
Liberty Street Funding LLC, in its capacity as a Conduit Purchaser (the
“Assignor”), in immediately available funds, the amount set forth on Schedule I
hereto (such amount, the “Purchase Price”) representing 4.1935% of the
outstanding Capital of the Assignor’s Purchased Interest (such assigned Capital
(which, for the avoidance of doubt, does not include any Discount or fees
accrued thereon as of the date hereof), the “Assigned Capital”). Upon the
Assignor’s receipt of the Purchase Price for the Assigned Capital, the Assignor
hereby sells, transfers, assigns and delegates to the Assignee, without
recourse, representation or warranty except as otherwise provided herein, and
the Assignee hereby irrevocably takes, receives and assumes from the Assignor,
the Assigned Capital. After giving effect to such assignment, the Capital for
each Purchaser Group shall be as set forth on Schedule I hereto. The Seller
shall pay, to the Assignor, on the next occurring Settlement Date, all accrued
but unpaid Discount and fees attributable to the Assigned Capital for the period
commencing upon each date such unpaid amounts commenced accruing, to and
including the date hereof. Each of the parties hereto hereby acknowledges and
agrees to the assignment set forth in this Section 3, and expressly waives any
notice requirements set forth in the Agreement or any other Transaction Document
as a prerequisite or condition precedent to such assignment.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. Each of the Seller, CONSOL Energy,
the Servicer and the Sub-Servicers hereby represents and warrants to the
Administrator, the Purchaser Agents and the Purchasers as follows:

(a) Representations and Warranties. The representations and warranties made by
it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Agreement, as amended hereby, are within each of its corporate powers and have
been duly authorized by all necessary corporate action on its part. This
Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with its terms.

(c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

SECTION 5. Effect of Amendment. All provisions of the Agreement, as expressly
amended and modified by this Amendment, shall remain in full force and effect.
After this Amendment becomes effective, all references in the Agreement (or in
any other Transaction Document) to “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.

SECTION 6. Effectiveness. This Amendment shall become effective as of the date
hereof (the “Effective Date”) upon satisfaction of each of the following
conditions precedent, each in form and substance satisfactory to the
Administrator:

(a) receipt by the Administrator of duly executed counterparts of this
Amendment;

(b) (i) receipt by the Administrator of duly executed counterparts of that Fee
Letter, dated as of the date hereof, by and among the Seller, the Servicer, the
Administrator and Market Street Funding LLC (including receipt of the
“Structuring Fee” referred to therein) and (ii) receipt by The Bank of Nova
Scotia of duly executed counterparts of that Fee Letter, dated as of the date
hereof, by and among the Seller, the Servicer, The Bank of Nova Scotia and
Liberty Street Funding LLC (including receipt of the “Structuring Fee” referred
to therein);

(c) receipt by Liberty Street Funding LLC (or its Purchaser Agent on its behalf)
of the Purchase Price for the Assigned Capital; and

(d) such other documents and instruments as the Administrator may reasonably
request.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed

 

- 3 -



--------------------------------------------------------------------------------

shall be deemed to be an original and all of which when taken together shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page to this Amendment by facsimile or electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

SECTION 9. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

[SIGNATURES BEGIN ON NEXT PAGE]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

CNX FUNDING CORPORATION, as Seller By:  

/s/ Christopher C. Jones

  Name:   Christopher C. Jones   Title:   Vice President and Secretary

CONSOL ENERGY INC.,

as initial Servicer

By:  

/s/ John M. Reilly

  Name:   John M. Reilly   Title:   Vice President and Treasurer

 

  S-1   Sixth Amendment to A&R RPA (CONSOL)



--------------------------------------------------------------------------------

CNX MARINE TERMINALS INC., CONSOL ENERGY SALES COMPANY, CONSOL OF KENTUCKY INC.,
CONSOL PENNSYLVANIA COAL COMPANY, LLC, FOLA COAL COMPANY, L.L.C., LITTLE EAGLE
COAL COMPANY, L.L.C., MON RIVER TOWING, INC., and

TERRY EAGLE COAL COMPANY, L.L.C.,

each as a Sub-Servicer

By:  

/s/ John M. Reilly

Name:   John M. Reilly Title:   Treasurer CONSOLIDATION COAL COMPANY,
EIGHTY-FOUR MINING COMPANY, ISLAND CREEK COAL COMPANY, KEYSTONE COAL MINING
CORPORATION, MCELROY COAL COMPANY, and

TWIN RIVERS TOWING COMPANY,

each as a Sub-Servicer

By:  

/s/ Daniel S. Cangilla

Name:   Daniel S. Cangilla Title:   Treasurer

 

  S-2   Sixth Amendment to A&R RPA (CONSOL)



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC, as a Conduit Purchaser By:  

/s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President Commitment: $110,000,000

PNC BANK, NATIONAL ASSOCIATION,

as Administrator and as Purchaser Agent for Market

Street

By:  

/s/ William P. Falcon

Name:   William P. Falcon Title:   Vice President

PNC BANK, NATIONAL ASSOCIATION,

as the LC Bank and as an LC Participant

By:  

/s/ Richard C. Munsick

Name:   Richard C. Munsick Title:   Sr. Vice President Commitment: $110,000,000
Pro Rata Share: 55.0%

 

  S-3   Sixth Amendment to A&R RPA (CONSOL)



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser

By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President Commitment: $90,000,000

THE BANK OF NOVA SCOTIA,

as Purchaser Agent for Liberty Street

By:  

/s/ Darren Ward

Name:   Darren Ward Title:   Director

THE BANK OF NOVA SCOTIA,

as an LC Participant

By:  

/s/ Darren Ward

Name:   Darren Ward Title:   Director Commitment: $90,000,000 Pro Rata Share:
45.0%

 

  S-4   Sixth Amendment to A&R RPA (CONSOL)



--------------------------------------------------------------------------------

Schedule I

ASSIGNMENT OF CAPITAL

 

A. “Purchase Price” for “Assigned Capital” = $984,848.48

 

B. Reallocation of Capital

 

     Prior to the Effective Date and prior to
giving effect to Sections 2 and 3      Provisions of Sections 2 and 3    
On and after the
Effective Date and
after giving effect to
Sections  2 and 3      On the Effective Date
after giving effect to
Section 3        Commitment      Capital      Increase in
Commitment      Increase/(Decrease)
in Capital     Commitment      Capital  

Market Street Funding LLC Purchaser Group

   $ 87,500,000       $ 26,515,151.52       $ 22,500,000       $ 984,848.48     
$ 110,000,000       $ 27,500,000.00   

Liberty Street Funding LLC Purchaser Group

   $ 77,500,000       $ 23,484,848.48       $ 12,500,000       $ (984,848.48 ) 
  $ 90,000,000       $ 22,500,000.00   

Total

   $ 165,000,000       $ 50,000,000.00       $ 35,000,000       $ 0      $
200,000,000       $ 50,000,000.00   

 

C. Payment Instructions:

The Bank of Nova Scotia – New York Agency

ABA#: 026-002532

Acct #: 2158-13

Acct. Name: Liberty Street Funding LLC

 

  I-1   Sixth Amendment to A&R RPA (CONSOL)